    Case 21-03020-sgj Doc 66 Filed 05/07/21                    Entered 05/07/21 23:27:19               Page 1 of 9




The following constitutes the ruling of the court and has the force and effect therein described.




Signed May 5, 2021
______________________________________________________________________



                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

         In re:                                                        §
                                                                       §   Chapter 11
         HIGHLAND CAPITAL MANAGEMENT, L.P., 1                          §
                                                                       §   Case No. 19-34054-sgj11
                                          Debtor.                      §
                                                                       §
         UBS SECURITIES LLC and UBS AG LONDON                          §
                                                                       §
         BRANCH,
                                                                       §   Adversary Proceeding No.
                                                                       §
                                          Plaintiffs,                      21-03020-sgj
                                                                       §
                                                                       §
         vs.
                                                                       §
                                                                       §
         HIGHLAND CAPITAL MANAGEMENT, L.P.,
                                                                       §
                                          Defendant.




     1
      The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
     for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


     Order Approving Stipulation Extending Deadline for Debtor to Answer or Otherwise Respond to Complaint
     Page 1 of 2
Case 21-03020-sgj Doc 66 Filed 05/07/21                       Entered 05/07/21 23:27:19                Page 2 of 9



               ORDER APPROVING STIPULATION EXTENDING DEADLINE
          FOR DEBTOR TO ANSWER OR OTHERWISE RESPOND TO COMPLAINT

             Upon consideration of the Stipulation Extending Deadline for Debtor to Answer or

 Otherwise Respond to Complaint [Docket No. 52] (the “Stipulation”) 2 by and between Highland

 Capital Management, L.P. (the “Debtor”), the debtor and debtor-in-possession in the above-

 captioned bankruptcy case and defendant in the above-captioned adversary proceeding (the

 “Adversary Proceeding”), and UBS Securities LLC and UBS AG London Branch (together,

 “UBS”, and collectively with the Debtor, the “Parties”), plaintiffs in the Adversary Proceeding,

 it is HEREBY ORDERED THAT:

            1.       The Stipulation, a copy of which is attached hereto as Exhibit A, is APPROVED.

            2.       The Stipulation shall become effective immediately upon entry of this Order.

            3.       The Answer Deadline by which the Debtor must answer or otherwise respond to

 the Complaint shall be extended through and including Wednesday, June 2, 2021.

            4.       The Court shall retain jurisdiction over all disputes arising out of or otherwise

 concerning the interpretation and enforcement of the Stipulation and this Order.

                                                ### End of Order ###




 2
     Capitalized terms not otherwise defined in this Order shall have the meanings ascribed to them in the Stipulation.
 Order Approving Stipulation Extending Deadline for Debtor to Answer or Otherwise Respond to Complaint
 Page 2 of 2
Case 21-03020-sgj Doc 66 Filed 05/07/21   Entered 05/07/21 23:27:19   Page 3 of 9




                                 EXHIBIT A
Case 21-03020-sgj Doc 66 Filed 05/07/21                    Entered 05/07/21 23:27:19               Page 4 of 9



 PACHULSKI STANG ZIEHL & JONES LLP
 Jeffrey N. Pomerantz (CA Bar No. 143717) (admitted pro hac vice)
 Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
 John A. Morris (NY Bar No. 266326) (admitted pro hac vice)
 Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
 10100 Santa Monica Blvd., 13th Floor
 Los Angeles, CA 90067
 Telephone: (310) 277-6910
 Facsimile: (310) 201-0760

 HAYWARD PLLC
 Melissa S. Hayward (TX Bar No. 24044908)
 MHayward@HaywardFirm.com
 Zachery Z. Annable (TX Bar No. 24053075)
 ZAnnable@HaywardFirm.com
 10501 N. Central Expy, Ste. 106
 Dallas, TX 75231
 Telephone: (972) 755-7100
 Facsimile: (972) 755-7110

 Counsel for the Debtor and Debtor-in-Possession


                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

     In re:                                                        §
                                                                   §   Chapter 11
     HIGHLAND CAPITAL MANAGEMENT, L.P., 1                          §
                                                                   §   Case No. 19-34054-sgj11
                                                                   §
                                      Debtor.
                                                                   §
     UBS SECURITIES LLC and UBS AG LONDON                          §
                                                                   §
     BRANCH,
                                                                   §   Adversary Proceeding No.
                                                                   §
                                      Plaintiffs,                      21-03020-sgj
                                                                   §
                                                                   §
     vs.
                                                                   §
                                                                   §
     HIGHLAND CAPITAL MANAGEMENT, L.P.,
                                                                   §
                                      Defendant.




 1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
 for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


 Stipulation Extending Deadline for Debtor to Answer or Otherwise Respond to Complaint
 Page 1 of 4
Case 21-03020-sgj Doc 66 Filed 05/07/21            Entered 05/07/21 23:27:19          Page 5 of 9



                  STIPULATION EXTENDING DEADLINE
      FOR DEBTOR TO ANSWER OR OTHERWISE RESPOND TO COMPLAINT

         Highland Capital Management, L.P. (the “Debtor”), the debtor and debtor-in-possession

 in the above-captioned bankruptcy case and defendant in the above-captioned adversary

 proceeding (the “Adversary Proceeding”), and UBS Securities LLC and UBS AG London Branch

 (together, “UBS”, and collectively with the Debtor, the “Parties”), plaintiffs in the Adversary

 Proceeding, enter into this stipulation (the “Stipulation”) extending the deadline for the Debtor to

 answer or otherwise respond to UBS’s Original Complaint for Injunctive Relief [Docket No. 3]

 (as may be subsequently amended or supplemented, the “Complaint”) filed in the Adversary

 Proceeding.

                                              Recitals

         WHEREAS, on March 31, 2021, UBS filed the Complaint under seal commencing the

 Adversary Proceeding;

         WHEREAS, on April 1, 2021, UBS served the Complaint and summons on the Debtor;

         WHEREAS the original deadline for the Debtor to answer or otherwise respond to the

 Complaint was May 3, 2021 (the “Answer Deadline”); and

         WHEREAS the Parties reached an agreement extending the Answer Deadline by which

 the Debtor must answer or otherwise respond to the Complaint.

         NOW, THEREFORE, it is hereby stipulated and agreed, and upon approval of this

 Stipulation by the Court, it shall be SO ORDERED:

         1.     The Answer Deadline by which the Debtor must answer or otherwise respond to

 the Complaint shall be extended through and including Wednesday, June 2, 2021.




 Stipulation Extending Deadline for Debtor to Answer or Otherwise Respond to Complaint
 Page 2 of 4
Case 21-03020-sgj Doc 66 Filed 05/07/21            Entered 05/07/21 23:27:19         Page 6 of 9




 Dated May 3, 2021.
                                                  PACHULSKI STANG ZIEHL & JONES LLP

                                                  Jeffrey N. Pomerantz (CA Bar No.143717)
                                                  Ira D. Kharasch (CA Bar No. 109084)
                                                  John A. Morris (NY Bar No. 266326)
                                                  Gregory V. Demo (NY Bar No. 5371992)
                                                  10100 Santa Monica Blvd., 13th Floor
                                                  Los Angeles, CA 90067
                                                  Telephone: (310) 277-6910
                                                  Facsimile: (310) 201-0760
                                                  E-mail: jpomerantz@pszjlaw.com
                                                  ikharasch@pszjlaw.com
                                                  jmorris@pszjlaw.com
                                                  gdemo@pszjlaw.com

                                                  -and-

                                                  HAYWARD PLLC

                                                  /s/ Zachery Z. Annable
                                                  Melissa S. Hayward
                                                  Texas Bar No. 24044908
                                                  MHayward@HaywardFirm.com
                                                  Zachery Z. Annable
                                                  Texas Bar No. 24053075
                                                  ZAnnable@HaywardFirm.com
                                                  10501 N. Central Expy, Ste. 106
                                                  Dallas, Texas 75231
                                                  Tel: (972) 755-7100
                                                  Fax: (972) 755-7110

                                                  Counsel for the Debtor and Debtor-in-
                                                  Possession

                                                  -and-




 Stipulation Extending Deadline for Debtor to Answer or Otherwise Respond to Complaint
 Page 3 of 4
Case 21-03020-sgj Doc 66 Filed 05/07/21            Entered 05/07/21 23:27:19         Page 7 of 9




                                                  LATHAM & WATKINS LLP

                                                  /s/ Kathryn K. George
                                                  Andrew Clubok (pro hac vice)
                                                  Sarah Tomkowiak (pro hac vice)
                                                  555 Eleventh Street, NW, Suite 1000
                                                  Washington, District of Columbia 20004
                                                  Telephone: (202) 637-2200
                                                  Email: andrew.clubok@lw.com
                                                          sarah.tomkowiak@lw.com

                                                  Jeffrey E. Bjork (pro hac vice)
                                                  Kimberly A. Posin (pro hac vice)
                                                  355 South Grand Avenue, Suite 1000
                                                  Los Angeles, California 90071
                                                  Telephone: (213) 485-1234
                                                  Email: jeff.bjork@lw.com
                                                          kim.posin@lw.com

                                                  Kathryn K. George
                                                  330 North Wabash Ave., Suite 2800
                                                  Chicago, Illinois 60611
                                                  Telephone: (312) 876-7700
                                                  Email: kathryn.george@lw.com

                                                  -and-

                                                  BUTLER SNOW LLP

                                                  Martin Sosland (TX Bar No. 18855645)
                                                  Candice Carson (TX Bar No. 24074006)
                                                  2911 Turtle Creek Blvd., Suite 1400
                                                  Dallas, Texas 75219
                                                  Telephone: (469) 680-5502
                                                  Email: martin.sosland@butlersnow.com
                                                          candice.carson@butlersnow.com

                                                  Counsel for UBS Securities LLC and UBS AG
                                                  London Branch




 Stipulation Extending Deadline for Debtor to Answer or Otherwise Respond to Complaint
 Page 4 of 4
            Case 21-03020-sgj Doc 66 Filed 05/07/21                                  Entered 05/07/21 23:27:19                        Page 8 of 9
                                                              United States Bankruptcy Court
                                                                Northern District of Texas
UBS Securities LLC,
      Plaintiff                                                                                                        Adv. Proc. No. 21-03020-sgj
Highland Capital Management, L.P.,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0539-3                                                  User: mmathews                                                              Page 1 of 2
Date Rcvd: May 05, 2021                                               Form ID: pdf001                                                            Total Noticed: 9
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 07, 2021:
Recip ID                   Recipient Name and Address
aty                    +   Jamie Wine, LATHAM & WATKINS LLP, 885 Third Ave., New York, NY 10022-4874
aty                    +   Jeffrey E. Bjork, Latham & Watkins LLP, 355 S. Grand Ave., Ste. 100, Los Angeles, CA 90071-3104
aty                    +   Katherine George, LATHAM & WATKINS LLP, 330 North Wabash Avenue, Ste. 2800, Chicago, IL 60611-3695
aty                    +   Sarah Tomkowiak, Latham & Watkins LLP, 555 Eleventh Street, NW, Suite 1000, Washington, DC 20004-1359
aty                    +   Zachary F. Proulx, LATHAM & WATKINS LLP, 885 Third Ave., New York, NY 10022-4874
ust                    +   Cheryl Wilcoxson, US Trustee, 1100 Commerce St., Ste. 976, Dallas, TX 75242-0996

TOTAL: 6

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: ustpregion06.ty.ecf@usdoj.gov
                                                                                        May 05 2021 21:05:00      US Trustee, Office of the U.S. Trustee, 110 N.
                                                                                                                  College Ave., Suite 300, Tyler, TX 75702-7231
ust                    + Email/Text: ustpregion07.hu.ecf@usdoj.gov
                                                                                        May 05 2021 21:05:00      US Trustee, Office of the US Trustee, 515 Rusk
                                                                                                                  Ave, Ste 3516, Houston, TX 77002-2604
ust                    + Email/Text: ustpregion06.da.ecf@usdoj.gov
                                                                                        May 05 2021 21:05:00      United States Trustee, 1100 Commerce Street,
                                                                                                                  Room 976, Dallas, TX 75242-0996

TOTAL: 3


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
ust                            Sandra Nixon, U.S. Trustee
ust                            mario zavala
ust              *+            US Trustee, Office of the U.S. Trustee, 110 N. College Ave., Suite 300, Tyler, TX 75702-7231

TOTAL: 2 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 07, 2021                                            Signature:           /s/Joseph Speetjens
            Case 21-03020-sgj Doc 66 Filed 05/07/21                              Entered 05/07/21 23:27:19                    Page 9 of 9
District/off: 0539-3                                              User: mmathews                                                         Page 2 of 2
Date Rcvd: May 05, 2021                                           Form ID: pdf001                                                       Total Noticed: 9



                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 5, 2021 at the address(es) listed below:
Name                             Email Address
Andrew Clubok
                                 on behalf of Plaintiff UBS Securities LLC andrew.clubok@lw.com
                                 andrew-clubok-9012@ecf.pacerpro.com,ny-courtmail@lw.com

Andrew Clubok
                                 on behalf of Plaintiff UBS AG London Branch andrew.clubok@lw.com
                                 andrew-clubok-9012@ecf.pacerpro.com,ny-courtmail@lw.com

Candice Marie Carson
                                 on behalf of Plaintiff UBS AG London Branch Candice.Carson@butlersnow.com

Candice Marie Carson
                                 on behalf of Plaintiff UBS Securities LLC Candice.Carson@butlersnow.com

Clay M. Taylor
                                 on behalf of Interested Party James Dondero clay.taylor@bondsellis.com krista.hillman@bondsellis.com

Juliana Hoffman
                                 on behalf of Creditor Committee Official Committee of Unsecured Creditors jhoffman@sidley.com
                                 txefilingnotice@sidley.com;julianna-hoffman-8287@ecf.pacerpro.com

Kimberly A. Posin
                                 on behalf of Plaintiff UBS AG London Branch kim.posin@lw.com colleen.rico@lw.com

Kimberly A. Posin
                                 on behalf of Plaintiff UBS Securities LLC kim.posin@lw.com colleen.rico@lw.com

Martin A. Sosland
                                 on behalf of Plaintiff UBS Securities LLC martin.sosland@butlersnow.com
                                 ecf.notices@butlersnow.com,velvet.johnson@butlersnow.com

Martin A. Sosland
                                 on behalf of Plaintiff UBS AG London Branch martin.sosland@butlersnow.com
                                 ecf.notices@butlersnow.com,velvet.johnson@butlersnow.com

Matthew A. Clemente
                                 on behalf of Creditor Committee Official Committee of Unsecured Creditors mclemente@sidley.com
                                 matthew-clemente-8764@ecf.pacerpro.com;efilingnotice@sidley.com;ebromagen@sidley.com;alyssa.russell@sidley.com;dtwom
                                 ey@sidley.com

Melissa S. Hayward
                                 on behalf of Defendant Highland Capital Management L.P. MHayward@HaywardFirm.com, mholmes@HaywardFirm.com

Paige Holden Montgomery
                                 on behalf of Creditor Committee Official Committee of Unsecured Creditors pmontgomery@sidley.com
                                 txefilingnotice@sidley.com;paige-montgomery-7756@ecf.pacerpro.com;crognes@sidley.com;ebromagen@sidley.com;efilingnoti
                                 ce@sidley.com

Zachery Z. Annable
                                 on behalf of Defendant Highland Capital Management L.P. zannable@haywardfirm.com


TOTAL: 14
